ACCEPTED
                                                                                        01-14-00417-cv
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 6/19/2015 12:41:39 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                         CASE NO. 01-14-00417-CV

                    IN THE FIRST COURT OF APPEALS                  FILED IN
                          AT HOUSTON, TEXAS                 1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                                            6/19/2015 12:41:39 PM

   NICK YEH, INDIVIDUALLY; ASHDON, INC.              D/B/A/ CHRISTOPHER
                                                            IMPRESSION
                                                                     Clerk
                                                                            A. PRINE

               BRIDAL; AND EMME BRIDAL, INC.

                                  Appellants,

                                      vs.

                             ELLEN CHESLOFF

                                   Appellee.


  On Appeal from the 268th Judicial District Court of Fort Bend County, Texas

     UNOPPOSED MOTION TO FILE COMBINED BRIEF AND SET
               DEADLINE AND WORD COUNT


      Pursuant to Tex. R. App. P. 38.6 (d), Appellants/Cross-Appellees Nick Yeh,

Ashdon, Inc. d/b/a Impression Bridal, and Emme Bridal, Inc. (“Appellants”) file

this Unopposed Motion requesting permission to file a combined Appellants’

Reply/Cross-Appellees’ Response brief. Appellants further request that the Court

set the deadline for the combined brief as July 6, 2015 and word count at 15,000

words.
                                I. BACKGROUND

      Appellants appeal the April 25, 2014 Final Judgment entered against them in

the underlying case. Appellee noticed a cross-appeal of that Final Judgment as

well. The Clerk’s Record was filed on June 23, 2014 and the Reporter’s Record

was filed on November 25, 2014.

      In a joint motion filed by the parties on December 23, 2014, the parties

agreed to extend the time for Appellants to file their brief and agreed on a briefing

schedule for the appeal and cross-appeal. To avoid an unnecessary burden (and

potential confusion and duplication) and to reduce the number of total briefs before

the Court, the parties agreed that combining briefs would be more effective and

efficient than submitting separate briefs. This Court extended Appellants’ briefing

deadline to January 29, 2015, and the parties agreed that the Appellee’s/Cross-

Appellant’s combined brief would be due thirty days later.

      Appellants’ filed their brief on January 29, 2015. After extensions of time,

Appellee/Cross-Appellant filed her combined brief on June 5, 2015.

                           II. REQUESTED RELIEF

      The Court’s December 23, 2014 Order extending Appellants’ briefing

deadline to January 29, 2015 did not specifically address the parties’ proposed

briefing schedule. Out of an abundance of caution, Appellants request permission,

in accord with their agreed-upon schedule, to submit a combined Appellants’


                                         2
Reply/Cross-Appellees’ Response brief by July 6, 2015, which is the next business

day after 30 days after Appellee’s/Cross-Appellant’s brief was filed. Appellants

also request that the Court allow their combined brief to have a word count of up to

15,000 words.

                    III. CERTIFICATE OF CONFERENCE

      On June 19, 2015, Appellants’ counsel, Angela Prince, contacted lead

counsel for Appellee, Thad Spalding, regarding the substance of this Motion. Mr.

Spalding advised that he and his client are unopposed to the relief being requested.

                                   IV. PRAYER

      For these reasons, Appellants/Cross-Appellees respectfully request that this

Court grant their unopposed motion and permit them to file a combined brief,

which will be due on July 6, 2015, and set the word count limitation for the

combined brief at 15,000 words, and for such other and further relief to which they

may be justly and equitably entitled.




                                         3
Respectfully submitted,


/s/ F. Barham Lewis
F. Barham Lewis
Texas Bar No. 12277400
Angela N. Prince
Texas Bar No. 24074918
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
500 Dallas St., Ste. 3000
Houston, Texas 77002
(713) 655-0855 (phone)
(713) 655-0020 (facsimile)
barham.lewis@ogletreedeakins.com
angela.prince@ogletreedeakins.com
ATTORNEY FOR APPELLANTS




  4
                           CERTIFICATE OF SERVICE
      The undersigned hereby certifies that a true and correct copy of the

foregoing instrument was served on this 19th day of June, 2015, via the Court’s e-

filing system to:

Thad D. Spalding
KELLY, DURHAM & PITTARD, LLP
P.O. Box 224626
Dallas, Texas 75222

Ronald M. Estefan
THE ESTAFAN FIRM, P.C.
2306 Mason St.
Houston, Texas 77006



                                            /s/ F. Barham Lewis
                                            F. Barham Lewis




                                        5